Order affirmed, without costs, in the following memorandum: Appellant was unable to demonstrate that her fear of contracting cancer was reasonable or attributable to respondent surgeon’s alleged negligence in excising the wrong portion of her breast and permitting the suspect lump to remain, on which there was an issue of fact. Every physician she consulted assured appellant she did not have cancer and that there was no cause for concern. This case is distinguishable from those where the negligence of the physician either gave rise to a potentially cancerous condition or permitted a cancer to develop unchecked (see Trapp v. Metz, 28 N Y 2d 913, revg. 35 A D 2d 851, on dis. opn. at Appellate Division; Ferrara v. Galluchio, 5 N Y 2d 16).
*938Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bebgan, Bbeitel, Jasen and Gibson.